Award to Special Funds under subdivisions 8 and 9 of section 15 and subdivision 2 of section 25-a of the Workmen’s Compensation Law. Decedent was engaged as a newsboy on one of employer’s routes (Mo. 124). He delivered papers to about fifty regular customers, and collected weekly from all except a very few, who subscribed and paid annually. His compensation was one cent on each paper. He was subject to the supervision and direction of employer’s agents and representatives. The evidence sustains the award. Award unanimously affirmed, with costs to the State Industrial Board. Present - — ■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.